738 A.2d 962 (1999)
162 N.J. 42
In the Matter of E. Lorraine HARRIS, a/k/a Etta Lorraine Harris, an Attorney at Law.
Supreme Court of New Jersey.
October 28, 1999.

ORDER
This matter having been duly presented to the Court on the petition for reinstatement to the practice of law of respondent, E. LORRAINE HARRIS, a/k/a ETTA LORRAINE HARRIS of GIBBSTOWN, who was admitted to the bar of this State in 1994, and who was temporarily suspended from the practice of law effective September 29, 1999, by Order of this Court dated September 28, 1999, and good cause appearing;
It is ORDERED that E. LORRAINE HARRIS, a/k/a ETTA LORRAINE HARRIS, be restored to the practice of law, provided that respondent comply with the following conditions pending the further Order of the Court:
Respondent shall practice law only under the supervision of a practicing attorney approved by the Office of Attorney Ethics (see Rule 1:20-18) and all disbursements from respondent's attorney business and trust accounts shall be co-signed by an attorney approved by the Office of Attorney Ethics.